Name: Council Regulation (EEC) No 488/86 of 25 February 1986 extending until 28 February 1986 the arrangements provided for by the temporary mutual-restraint agreement between Spain and the European Economic Community on imports of cheese into Spain
 Type: Regulation
 Subject Matter: Europe;  European construction;  trade
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/ 19 COUNCIL REGULATION (EEC) No 488/86 of 25 February 1986 extending until 28 February 1986 the arrangements provided for by the temporary mutual-restraint agreement between Spain and the European Economic Community in imports of cheese into Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas the temporary mutual-restraint agreement between Spain and the European Economic Community on imports of cheese into Spain expired on 31 December 1985 ; Whereas pursuant to Article 394 ( 3 ) of the Act of Accession , the arrangements applicable until 28 February 1986 to trade between Spain and the Community as constituted on 31 December 1985 , in particular in milk and milk products , are those which applied before accession ; whereas the arrangements laid down by the abovementioned agreement should , accordingly, be extended by two months ; whereas , to prevent trade being interrupted, the extension should take effect on 1 January 1986, HAS ADOPTED THIS REGULATION : Article 1 The arrangements provided for by the temporary mutual-restraint agreement between the Community and Spain on imports of cheese into Spain shall be extended until 28 February 1986 . The minimum quantities of cheese to be imported into Spain from 1 January to 28 February 1986 from the Community as constituted on 31 December 1985 are set out in the Annex . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS No L 54 /20 Official Journal of the European Communities 1.3.86 ANNEX Quantities of cheese to be imported into Spain from the Community of Ten in January and February 1986 (tonnes) A. Emmentaler in rounds or pieces B. Blue cheeses :  Roquefort  Other C. Processed cheeses D. Asiago , Provolone , Grana padano, Parmigiano reggiano E. Cheddar, Chester F. Gouda , Edam in rounds G. Havarti 60 °/o H. Saint-Nectaire , Saint-Paulin , Taleggio I. Soft cheeses J. Other cheeses , except Edam, in block or loaf form unless the net weight is not less than 2 kg and not more than 5 kg 289 21 413 124 21 25 786 196 31 145 282 Total 2 333